Title: To George Washington from Tench Coxe, 25 July 1794
From: Coxe, Tench
To: Washington, George


                     
                        Sir,
                        Treasury Department Revenue-office, July 25th 1794.
                     
                     The Secretary of the Treasury being absent from the seat of Government, I do myself the honor, respectfully, to transmit to you the inclosed letter. I refrain from any remarks upon its contents except that I suppose the word in the third page, which is covered by the seal to be "Militia." With perfect respect, I have the honor to be, Sir, Your most obedt, & most humble Servant
                     
                        (Signed) Tench CoxeCommissr of the Revenue
                     
                  